Citation Nr: 0426203	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-19 897	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for left ear hearing 
loss.

2.  Entitlement to special monthly pension as a result of 
being in need of aid and attendance or due to being 
housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran had active military service from September 1974 
to November 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision by the RO which denied special monthly pension due 
to being in need of aid and attendance or due to being 
housebound.  In that same decision, the RO denied the 
veteran's application to reopen the claim of service 
connection for left ear hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2001, the veteran issued Veterans Claims 
Assistance Act of 2000 (VCAA) notice letters discussing the 
criteria for nonservice-connected pension and service 
connection.  The notice letters are inadequate in the instant 
case as they fail to discuss the evidence needed to 
substantiate a request to reopen a finally denied claim of 
service connection (rather than a claim for service-
connection) and the evidence needed to substantiate a claim 
for special monthly pension based on the need for aid and 
attendance and housebound status.  The veteran must be 
provided a letter which fully addresses the notice 
requirements as set forth in 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003) pertaining to the claim 
of whether new and material evidence has been submitted to 
reopen the claim of service connection for left ear hearing 
loss and special monthly pension based on the need for aid 
and attendance and based on housebound status.

A review of the record reveals that the veteran was granted 
nonservice-connected pension based on the following 
disabilities: depression and PTSD, rated 50 percent 
disabling; fibromyalgia, rated 40 percent disabling; 
degenerative disc disease of the cervical spine, rated 20 
percent disabling; degenerative disc disease of the lumbar 
spine, rated 10 percent disabling; history of Bell's Palsy, 
rated noncompensable; and history of Lyme's disease, rated 
noncompensable.  The veteran claims that due to his 
psychiatric and physical disabilities he needs aid and 
attendance and also that he is housebound.  

The veteran has never been given a VA examination for aid and 
attendance or housebound purposes.  The record indicates by 
way of February 2002 VA examination reports that the veteran 
does have some difficulty with activities of daily living; 
however the report does not address all of the information 
necessary to adjudicate a claim for special monthly pension 
based on the need for aid and attendance or based on 
housebound status.  In light of the foregoing, the veteran 
should be scheduled for a VA examination for aid and 
attendance/housebound status.

During a February 2002 VA examination, the veteran reported 
that he received social security disability benefits.  In 
order for VA to properly assist the veteran, it is imperative 
that the SSA's decision be obtained as well as all medical 
reports which were used to support such decision.  Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the claim as to whether 
new and material evidence has been received 
to reopen the claim of service connection 
for left ear hearing loss and the claim for 
special monthly pension based on the need 
for aid and attendance and based on 
housebound status, the RO should send an 
appropriate letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and its 
implementing regulations as to the specific 
issues - new and material evidence to 
reopen a service connection claim and 
entitlement to special monthly pension.  
The letter should 1) advise the veteran of 
the evidence necessary to substantiate his 
claim; 2) advise the veteran of the 
evidence he is to provide; 3) advice the 
veteran of the evidence VA will obtain; and 
4) inform the veteran that he should 
provide any evidence in his possession that 
pertains to his claims.

2.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits, as well as the 
medical records relied upon in that 
decision.

3.  After completion of #1-2 above, 
arrange for the veteran to undergo 
appropriate VA examination(s) for special 
monthly pension purposes.  Send the 
claims folder to the examiner for review.  
The examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should provide comments as 
to whether, due to disability or 
disabilities, the veteran: 

a.  is unable to dress or undress 
himself.

b.  is unable to keep himself 
ordinarily clean and presentable.

c.  has frequent need of adjustment 
of any special prosthetic or 
orthopedic appliances which by reason 
of the particular disability cannot 
be done without aid (this will not 
include the adjustment of appliance 
which normal persons would be unable 
to adjust without aid such as 
supports, belts, or those with 
lacings at the back).

d.  is unable to feed himself through 
loss of coordination of upper 
extremities or through extreme 
weakness.

e.  is unable to attend to the wants 
of nature.

f.  has incapacity, physical or 
mental, which requires care or 
assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his daily 
environment.

g.  is bedridden.  Bedridden for VA 
purposes is that condition which 
through its essential character 
actually requires that the veteran 
remain in bed.  The fact that the 
veteran may have voluntarily taken to 
bed or that a physician has 
prescribed rest in a bed for the 
greater or lesser part of the day to 
promote convalescence or cure will 
not suffice.

h.  is blind.

i.  is housebound, meaning that he is 
substantially confined to his or his 
dwelling and the immediate premises 
and that such will continue 
throughout his lifetime.

j.  is so helpless as to need regular 
aid and attendance.

For each comment requested above, the 
examiner should specifically provide a 
positive or negative response and give a 
complete rationale for each answer.

4.  After the foregoing, the RO should 
review the veteran's claims and document 
that a DRO review has been accomplished.  
If any determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



